 1
 2
 3
 4
 5
 6
 7
 8                                    UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11    LAFONZO R. TURNER,                                No. 2:16-cv-00969 MCE AC P
12                       Plaintiff,
13           v.                                         ORDER
14    N. RIAZ, et al.,
15                       Defendants.
16

17          Plaintiff, a state prisoner proceeding in forma pauperis and with appointed counsel, has

18   filed this civil rights action seeking relief under 42 U.S.C. § 1983. The matter was referred to a

19   United States Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20          On October 11, 2019, the magistrate judge filed findings and recommendations herein

21   which were served on all parties and which contained notice to all parties that any objections to

22   the findings and recommendations were to be filed within twenty-one days. ECF No. 67. Neither

23   party has filed objections to the findings and recommendations.

24          The court has reviewed the file and finds the findings and recommendations to be

25   supported by the record and by the magistrate judge’s analysis. Accordingly, IT IS HEREBY

26   ORDERED that:

27   ////

28   ////
                                                       1
 1         1. The findings and recommendations filed October 11, 2019, are adopted in full; and
 2         2. Defendants’ motion for summary judgement, ECF No. 56, is GRANTED.
 3         IT IS SO ORDERED.
 4   Dated: November 19, 2019
 5
 6
 7
 8
 9
10
11
12
13
14
15
16

17
18
19

20
21
22
23
24
25
26
27
28
                                                   2
